Citation Nr: 1223112	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder prior to May 20, 2010.

2. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder from May 20, 2010 onward.

3. Entitlement to total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He is the recipient of the Combat Infantryman Badge and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to schedule another VA examination and to obtain a VA opinion on employability

The Board's review of the record indicates that the Veteran should be afforded another VA examination to assess the current nature and severity of his service-connected posttraumatic stress disorder (PTSD).  The last VA examination was performed in May 2010.  Since that time, VA treatment records, lay statements from the Veteran's family, and personal statements and testimony by the Veteran have been added to the claims file.  This evidence suggests that the Veteran's service-connected PTSD has undergone an increase in severity since the last examination.  Specifically, the evidence relates to the Veteran talking to himself and having increased anxiety and depression, frequent panic attacks, loss of impulse control, violent outbursts, and sleepless nights.  Additionally, an August 2010 virtual VA treatment record reflects a Global Assessment of Functioning (GAF) Score of 48, which suggests a more severe impact on functioning than may be represented by the current ratings assigned.  An October 2011 virtual VA treatment record reflects that the Veteran was a poor communicator and had difficulty following his treatment plans and medication schedules.  Finally, the Board observes that there are multiple lay statements from the Veteran's spouse, siblings, and children do not appear to have been adequately considered by the VA examiner in assessing the overall severity of the Veteran's service-connected disability.  For these reasons, the Board finds that the Veteran should be scheduled for another VA psychiatric examination. 

As for the claim for a total disability rating due to individual unemployability (TDIU), the Board notes that the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's TDIU claim is impacted by the disability rating assigned to his service-connected disability the TDIU claim is considered to be inextricably intertwined with the initial rating claims.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.

Moreover, an October 2011 virtual VA treatment record contains an opinion that the Veteran's service-connected PTSD symptoms prevent the Veteran from maintaining his field of employment.  In offering this opinion, the practitioner indicated that she was offering this opinion in spite of Veteran's PTSD being rated only 50 percent disabling.  Thus, the Veteran should also be examined to assess his ability to obtain and maintain substantially gainful employment, and his claim adjudicated on both a schedular and extra-schedular basis, if necessary. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD, to include its impact on his employability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.   

In assessing the severity of the Veteran's service-connected PTSD, the examiner should thoroughly review and contemplate the lay statements provided by the Veteran's family and reconcile any discrepancies with findings at the examination.  

Based on the evidence of record, the clinical evaluation of the Veteran, and with consideration of the statements of the Veteran and his family, the examiner must provide an opinion as to whether the Veteran's service connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of either his nonservice-connected disabilities or age. 

A complete rationale for the opinion advanced must be provided. 

2. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the initial rating and TDIU claims.  If in the course of adjudicating the TDIU claim, the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) (2011) have not been met, but that the Veteran's service-connected PTSD prevents him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


